DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, due to the 112(b) rejections, these terms cannot be interpreted under 112(f) because there is no supporting structure present in the specification. For examining purposes, the communication unit will be interpreted broadly as any hardware or software solution for performing the claimed function. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “communication unit” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The communication schemes are described in specification in par. 0156, but there is not description of the structure used to perform the function of the communication unit to communicate over these networks. Claims 2-17 are rejected for being dependent on a rejected base claim and failing to cure the deficiencies. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the specification lacks structure that is clearly linked to the limitations interpreted under 112(f). The communication schemes used by the communication unit are described in specification in par. 0156, but there is no description of the structure used to perform the function of the communication unit to communicate over these networks. Because there is no disclosure of adequate structure to perform the claimed function, the specification does not convey with reasonable clarity to those skilled in the art that the applicant had possession of the 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20210137438; hereinafter referred to as Li) in view of Deyle et al (US 20200053324; hereinafter referred to as Deyle).
Regarding Claim 1, Li teaches a device for controlling a plurality of robots deployed in a certain area to provide a service to users (see at least scheduling control server 103 in par. 0013 and Fig. 1), the device comprising: 
a communication unit receiving respective captured images of a plurality of unit quarters included in the certain area (see at least image processing unit 302 sending the population images wirelessly to schedule control server in par. 0019 a communication unit is inherent to the scheduling control server in order to receive population images ); and 
a processor calculating a density of the users per unit quarter (see at least image processing unit obtaining real-time population density image information in par. 0018) wherein the processor: 
periodically measures a variation in the density per unit quarter (see at least adjusting scheduling scheme periodically based on newly monitored population density in par. 0045)
transmitting a first control command for moving at least one first robot to the unit quarter where the variation has been detected to the first robot (see at least scheduling instructions transmitted to a corresponding vending robot according to newly monitored population density in par. 0045, note the scheduling instruction are a command to move the robot to a region (see par. 0020))
Li does not explicitly teach comparing the variation in number of people in a region to a threshold, but Deyle does teach
a processor grasping the number of the users located in each of the unit quarters based on the received images (see at least determining the number of people within each image of an area in par. 0333, 0359) and triggering robot operation based on detecting the variation in the density per unit quarter not less than a predetermined threshold (see at least detecting a change in the number of people in an area in par. 0359 and a difference threshold determining when to perform a security operation being a threshold of additional people between two images of an area in par. 0360, see also an example of a security operation being to patrol a portion of the building in par. 0122).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device taught by Li to incorporate the teachings of Deyle wherein the density of people in an area is found by determining the number of people in an image of the area and a threshold for an increase in the number of people detected in an area triggers the robot to patrol the 
	
Regarding Claim 2, Li as modified by Deyle teaches the device of claim 1 (see Claim 1 analysis). Li further teaches wherein the processor assigns priorities to the unit quarters in descending order from a highest- density unit quarter among the unit quarters (see at least robots allocated based on demand score in par. 0054 interpreted as assigning priorities based on population density, note the real-time population density, population density historical estimation value, and real-time number of app orders that factor into the demand evaluation function are all measures of density of people per unit quarter, so the resulting demand score Ki for each region is also interpreted as a measure of density).

Regarding Claim 3, Li as modified by Deyle teaches the device of claim 2 (see Claim 2 analysis). Li further teaches:
 wherein the processor selects the highest-density unit quarter as a first peak point and selects each of unit quarters, which are a second peak point and a third peak point, in descending order from the first peak point (see at least calculating Ki values for each region i in par. 0054, the regions with the top 3 Ki values receiving the most robots is interpreted as setting them as first to third peak points).

Regarding Claim 4, Li as modified by Deyle the device of claim 3 (see Claim 3), Li further teaches wherein the processor: 
gathers location information for each of a first unit quarter, a second unit quarter, and a third unit quarter selected as the first peak point, the second peak point, and the third peak point respectively, at a first time; and gathers location information for each of a fourth unit quarter, a fifth unit quarter, and a sixth unit quarter selected as the first peak point, the second peak point, and the third peak point, respectively, at a second time (see at least calculating Ki values for each region i in par. 0054, the regions with the top 3 Ki values receiving the first, second, and third most robots is interpreted as setting them as first to third peak points, see also repeating the scheduling allocation process to adjust distribution of numbers of vending robots at each time interval Δt in par. 0058-0059 interpreted as repeating selection of the top three peak points and acquiring their locations to send more robots at each time interval).

Regarding Claim 18, Li teaches a method of dividing a certain area into a plurality of unit quarters and controlling a plurality of robots to be deployed in at least one or more unit quarters using a control device (see at least method for forming a scheduling scheme starting in par. 0049), the method comprising: 
receiving respective captured images of the unit quarters (see at least acquiring population images at a certain frequency in par. 0051); 
calculating a density of the users per unit quarter (see at least real-time population density value estimate for each region in par. 0051); 
periodically measuring a variation in the density per unit quarter (see at least adjusting scheduling scheme periodically based on newly monitored population density in par. 0045); 
transmitting a first control command, for moving at least one first robot to the unit quarter where the variation has been detected, to the first robot (see at least scheduling instructions transmitted to a corresponding vending robot according to newly monitored population density in par. 0045, note the scheduling instruction are a command to move the robot to a region (see par. 0020)) 
Li does not explicitly teach comparing the variation in number of people in a region to a threshold, but Deyle does teach: 
determining the number of users located in each unit quarter based on the received images (see at least determining the number of people within each image of an area in par. 0333, 0359)
determining whether the variation is not less than a predetermined threshold and triggering robot operation based on that the variation is not less than the predetermined threshold (see at least detecting a change in the number of people within two different images in par. 0359 and a difference threshold determining when to perform a security operation being a threshold of additional people between two images in par. 0360; see also an example of a security operation being to patrol a portion of the building in par. 0122).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Li to incorporate the teachings of Deyle wherein the density of people in an area is found by determining the number of people in an image of the area and a threshold for an increase in the number of people detected in an area triggers the robot to patrol the area. The motivation to incorporate the teachings of Deyle would be to have an .
Allowable Subject Matter
Claims 5-17, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of potentially allowable subject matter: For Claims 5 and 19 and dependents, the closest prior art comes from Li, but the prior art fails to each  calculating location variation and density variation over time for the peak points in combination with all of the other limitations in the claims. For Claim 7 and dependents, Li is the closest prior art, but the prior art fails to teach calculating an estimated workload that is based on the density of the higher-ranking quarter in combination with all of the other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Salfity et al (US 20210137438) teaches a control system for a fleet of mobile robots that uses external image sensors to determine the number of people in different regions through which the robots must traverse.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664